Citation Nr: 0424186	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional disability resulting from a 
cerebral aneurysm surgical repair performed at a VA facility 
in April 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from June 1975 to March 
1978.

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Roanoke, Virginia, Regional Office (RO), which denied § 1151 
benefits for additional disability resulting from a cerebral 
aneurysm surgical repair performed at a VA facility in April 
1997.  In July 2001, the Board remanded said appellate issue 
to the RO for additional evidentiary development.  

The appellate issue is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC; and VA 
will provide notice if further action is required on 
appellant's part.


REMAND

It should be pointed out that since appellant's § 1151 
benefits claim was filed prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997).  However, the pre-amendment "strict 
liability" version of § 1151 is applicable in the instant 
case.

With respect to another procedural matter, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became law.  However, it 
does not appear from the evidentiary record that a VCAA 
letter on said § 1151 benefits claim was provided appellant.  

The evidentiary record indicates that appellant had a lengthy 
history of alcohol and drug abuse, including crack cocaine, 
and mental illness; that in February 1997, appellant 
reportedly sustained a closed head injury after being mugged; 
that in March 1997, appellant exhibited changes in mental 
status, including acting strangely, staggering, losing his 
balance, and falling; that on subsequent April 1997 VA 
hospitalization, a CAT scan revealed a subdural hematoma; and 
that after transfer to another VA facility for neurosurgical 
evaluation later that month, a right mid-cerebral artery 
aneurysm was diagnostically detected and a right craniotomy 
was performed, with clipping of the right mid-cerebral artery 
aneurysm and evacuation of the subdural hematoma.  

Appellant asserts that the April 1997 VA aneurysm surgery in 
question resulted in residual disabilities, including memory 
loss, mental confusion, dizziness, impaired balance, severe 
headaches, and right-sided numbness/vision impairment.

Pursuant to the Board's July 2001 remand, a February 2004 VA 
neurosurgical examination was conducted and medical opinion 
rendered as to the § 1151 benefits issue.  However, the 
February 2004 VA medical opinion appears to have been 
rendered by a nurse practitioner.  It is the Board's opinion 
that medical opinion on such a rather involved medical 
question in controversy requires the expertise of an 
appropriate VA physician.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the § 1151 benefits 
appellate issue, including which evidence 
is to be provided by the appellant, and 
which by VA.  The RO must review the 
claims folders and ensure that all VCAA 
notice obligations have been satisfied 
with respect to the appellate issue, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and the Veterans Claims 
Assistance Act of 2000.

2.  With respect to the issue of § 1151 
benefits for additional disability 
resulting from a cerebral aneurysm 
surgical repair performed at a VA 
facility in April 1997, the RO should 
arrange for an appropriate VA physician 
to review the entire claims folders, 
examine appellant if necessary, and 
express opinion, including the degree of 
probability expressed in terms of is it 
at least as likely as not (i.e., is there 
at least a 50 percent probability), 
regarding the following questions:  

(a) Was the April 1997 VA cerebral 
aneurysm surgical repair properly 
performed; (b) did such VA surgical 
treatment cause any permanent additional 
disability or disabilities, and if so, 
what is/are the additional 
disability(ies); (c) did such VA surgical 
treatment permanently worsen any 
disability or disabilities that may have 
been present prior to that surgery 
(versus the continuance or "natural 
progression" of any preexisting 
disability(ies)); and (d) if such VA 
surgical treatment caused, or worsened 
beyond natural progression, any permanent 
additional disability or disabilities, 
did the additional disability(ies) result 
from certain, or near certain, risks 
involved in that surgical procedure or 
consented to by appellant?  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician.  The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

3.  If it is determined that the veteran 
must be examined before an opinion can be 
rendered by the physician, the veteran 
must be given adequate notice of the date 
and place of any requested examination.  
A copy of all notifications must be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  The RO should review any additional 
evidence submitted and readjudicate the 
appellate issue, under all appropriate 
statutory and regulatory provisions, 
including applicable "strict liability" 
laws and regulations in effect prior to 
the 1997 amendment of 38 U.S.C.A. § 1151.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




